 447324 NLRB No. 82HERITAGE PARK HEALTH CARE CENTER1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In fn. 3 of his decision, the judge stated that Manager Clark hadresigned her position as of the hearing. The record indicates that it
was Manager Larter who had resigned. We correct this error which
does not affect our decision.2We have modified the judge™s conclusions of law to more accu-rately reflect the facts and attendant legal obligations. The following
replaces pars. 6 and 7 of the judge™s conclusions of law and renum-
bers the current par. 8 to par. 9:‚‚6. At all times material, and since January 1, 1995, the Re-spondent has been a successor employer at the Heritage Park fa-
cility, within the meaning of NLRB v. Burns Security Services,406 U.S. 272 (1972).‚‚7. On January 5, 1995, the Union demanded recognitionfrom the Respondent as the exclusive representative of separate
LPN and Service employee units at the Heritage Park facility.
At all relevant times the Union has been, and is now, the exclu-
sive bargaining representative of all the employees in the appro-
priate units set forth above, for the purpose of collective bar-
gaining within the meaning of Sec. 9(a) of the Act.‚‚8. On January 11, 1995, the Respondent refused to recognizethe Union as to both bargaining units. By failing and refusing
to bargain collectively and in good faith with the Union as the
exclusive collective-bargaining representative of its employees in
the units found appropriate above, the Respondent violated Sec.
8(a)(5) and (1) of the Act.™™3There was no allegation in the complaint, litigation at the hear-ing, or finding by the judge as to the initial terms of employment
set by the Respondent. Therefore, it is not appropriate to make any
finding concerning these issues. Accordingly, we do not adopt the
judge™s discussion concerning the terms which Respondent must
maintain until it meets its obligation to bargain.4We have modified the recommended Order to include the de-scriptions of the bargaining units and to comport with our decision
in Indian Hills Care Center, 321 NLRB 144 (1996).Gerry Homes d/b/a Heritage Park Health CareCenter and International Brotherhood ofTeamsters Local Union No. 649, now known as
Local Union No. 264. Case 3ŒCAŒ19149September 26, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn December 27, 1996, Administrative Law JudgeJessie Kleiman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, the
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
briefs and has decided to affirm the judge™s rulings,findings,1and conclusions as modified,2and to adoptthe remedy3and recommended Order as modified andset forth in full below.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Gerry Homes d/b/a Heritage Park Health
Care Center, Jamestown, New York, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize and bargainwith the Union in good faith as the exclusive bargain-
ing representative of the employees in the following
appropriate LPN unit:All full-time and regular part-time licensed prac-tical nurses employed by the Respondent at its
Heritage Park facility located at 150 Prather Ave-
nue, Jamestown, New York, excluding all office
clerical employees, professional employees, reg-
istered nurses, service and maintenance employ-
ees, housekeeping aides, laundry aides, dietary
employees, nursing assistants, social workers, ac-
tivities director, dietitian, director of social work,
in-service director and all guards and supervisors
as defined in the Act.(b) Failing and refusing to recognize and bargainwith the Union in good faith as the exclusive bargain-
ing representative of the employees in the following
appropriate Service unit:All full-time and regular part-time service em-ployees employed by the Respondent at its 150
Prather Avenue, Jamestown, New York location,
including nursing assistants and physical therapy
and rehab aides; excluding registered nurses, li-
censed practical nurses, dietary technicians, ac-
credited records technicians, social workers, ac-
tivities director, dietitian, director of social work,
in-service director, office clerical employees, and
other professional or technical employees, guards
and supervisors as defined in the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the LPN unit
and Service unit concerning terms and conditions of
employment and, if an understanding is reached, em-
body the understanding in signed agreements.(b) Within 14 days after service by the Region, postat its Heritage Park Health Care Center facility in
Jamestown, New York, copies of the attached noticeVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00447Fmt 0610Sfmt 0610D:\NLRB\324.060APPS10PsN: APPS10
 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™1The parties stipulated at the hearing that Local Union No. 264is a successor to any bargaining rights owing to Teamsters LocalUnion No. 649 as a result of a merger of Local 649marked ‚‚Appendix.™™5Copies of the notice, on formsprovided by the Regional Director for Region 3, after
being signed by the Respondent™s authorized represent-
ative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the
event that, during the pendency of these proceedings,
the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent
shall duplicate and mail, at its own expense, a copy of
the notice to all current employees and former employ-
ees employed by the Respondent at any time since Jan-
uary 1, 1995.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to recognize and bargain col-lectively with the Union in good faith as the exclusive
bargaining representative of our employees in the fol-
lowing appropriate LPN unit:All full-time and regular part-time licensed prac-tical nurses employed by us at our Heritage Park
facility located at 150 Prather Avenue, James-
town, New York, excluding all office clerical em-
ployees, professional employees, registered nurses,service and maintenance employees, housekeepingaides, laundry aides, dietary employees, nursing
assistants, social workers, activities director, dieti-
tian, director of social work, in-service director
and all guards and supervisors as defined in the
Act.WEWILLNOT
refuse to recognize and bargain col-lectively with the Union in good faith as the exclusive
representative of our employees in the following ap-
propriate Service unit:All full-time and regular part-time service em-ployees employed by us at our 150 Prather Ave-
nue, Jamestown, New York location, including
nursing assistants and physical therapy and rehab
aides; excluding registered nurses, licensed prac-
tical nurses, dietary technicians, accredited records
technicians, social workers, activities director, die-
titian, director of social work, in-service director,
office clerical employees, and other professional
or technical employees, guards and supervisors as
defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize and, on request, bargain with theUnion as the exclusive representative of the employees
in the appropriate LPN Unit and the appropriate Serv-
ice Unit concerning the terms and conditions of em-
ployment and, if an understanding is reached, embody
the understanding in signed agreements.GERRYHOMESD
/B/AHERITAGEPARKHEALTHCARECENTERMichael Cooperman, Esq., for the General Counsel.Michael Lowenbaum, Esq. and G. David Porter, Esq.(Sonnenschein, Nath & Rosenthal), for the Respondents.DECISIONSTATEMENTOFTHE
CASEJESSEKLEIMAN, Administrative Law Judge. On the basisof a charge dated February 8, 1995, by the International
Brotherhood of Teamsters Local Union No. 649, now known
as Local Union No. 2641(the Union) against Gerry Homesd/b/a Heritage Park Health Care Center (the Respondent or
Gerry Homes), a complaint and an amended complaint and
notices of hearing were issued on March 29 and April 17,
1996, respectively, alleging that the Respondent violated Sec-
tion 8(a)(1) and (5) of the National Labor Relations Act (the
Act) by refusing to recognize and bargain with the Union as
the exclusive collective-bargaining representative of the Re-
spondent™s employees in a unit of licensed practical nurses
(LPN unit), and a unit of service employees (Service unit).VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00448Fmt 0610Sfmt 0610D:\NLRB\324.060APPS10PsN: APPS10
 449HERITAGE PARK HEALTH CARE CENTER2In order for this transaction to take place the Respondent had tosecure by December 31, 1994, Certificates of Need from New York
State, which it did. Moreover, according to the testimony of the Re-
spondent™s witnesses, the Respondent™s board of directors (21 mem-
bers nominated by 10 Free Methodist Conferences) determined to
operate those facilities as one operation.By answer timely filed the Resoondent denied the materialalienations in the complaint.A hearing was held before me on May 29 and 30, 1996,in Buffalo, New York. Subsequent to the close of the hear-
ing, the General Counsel filed a brief and the Respondent a
brief and proposed finding of fact and conclusions of law.Upon the entire record and the briefs of the parties, andupon my observation witnesses, l make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
The Respondent, at all times material, is and has been aNew York not-for-profit corporation, with an office and
place of business in Gerry, New York, and a facility in
Jamestown, New York, known as the Heritage Park Health
Care Center (Heritage Park), engaged in the operation of a
nursing home. Annually, the Respondent in the conduct of its
business operation™s derives gross revenues in excess of
$100,000 and purchased and received goods and services in
excess of $50,000 directly from points outside the State of
New York. The amended complaint alleges the Respondent
admits and I find that the Respondent is now, and has been
at all times material, an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.
I also find that the Respondent had been a health care institu-
tion within the meaning of Section 2(14) of the Act.II. THELABORORGANIZATIONINVOLVED
International Brotherhood of Teamsters Local Union No.649, now known as Local Union No. 264, is a labor organi-
zation within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The EvidencePrior to January 1, 1995, the Respondent had operated anursing home called Heritage Village Health Care Center
(Heritage Village) and had also owned a housing complex
for retirees called Heritage Retirement Campus. The Re-
spondent had unsuccessfully attempted to expand its nursing
home business for several years until the opportunity arose
for it to acquire two facilities, Fenton Park Nursing Home
(Fenton Park) and Greenhurst Health Care Center
(Greenhurst) on January 1, 1995.2At the time of the Re-spondent™s acquisition of these facilities, they were being op-
erated by a receiver appointed by the United States Bank-
ruptcy Court pursuant to a petition filed under Chapter 11 of
the Bankruptcy Code. The facilities were owned by Anthony
Luizzo and were located in Jamestown, New York, approxi-
mately 6 miles from Gerry, New York, where Heritage Vil-
lage is located.Since its certification in 1980, the Union, through collec-tive-bargaining agreements represented employees at Fenton
Park in two separate bargaining units, an LPN unit and aService unit which until the end of 1994, included nursingassistants, physical therapy and rehabilitation aides, and die-
tary employees. The collective-bargaining relationship at
Fenton Park had been continued while the facility was being
operated by the court appointed receiver, Greenhurst had
been a nonunion facility.Although the acquisition of the two facilities was not fi-nalized until January 1, 1995, in anticipation of its forthcom-
ing takeover of the facilities the Respondent had hired indi-
viduals with the intention of placing them at the newly ac-
quired facilities as soon as the Respondent took control of
them. These individuals were initially placed on the Heritage
Village payroll and trained at Heritage Village for these fu-
ture jobs at Fenton Park and Greenhurst. There were 24 such
individuals hired by the Respondent including the future ad-
ministrator of Heritage Green, Dennis Beckmann, and moved
to Heritage Park and Heritage Green in keeping with this
plan.The Respondent also distributed employment applicationsto Fenton Park employees in the fall of 1994 so that there
would be no lack of continuity in the care of residents at
Fenton Park when the Respondent assumed control of the fa-
cility. The evidence shows that the Respondent hired as a
majority of its initial work force at Heritage Park, individuals
who had been represented by the Union at Fenton Park. The
Respondent also retained the administrator of the Fenton
Park facility, Jerome Krull, as administrator of Heritage Park
and promoted the assistant director of nursing at Fenton
Park, Beverly Arvidsen, to the director of nursing position at
Heritage Park.The General Counsel™s witness, LPN Veronica McClaren,testified that she worked as a med nurse at Fenton Park and
was hired by the Respondent to hold the same position at
Heritage Park. She stated that her duties remained basically
unchanged after January 1, 1995. She was never asked by the
Respondent to work at any other facility, required to wear
a Heritage Park identification tag as were other employees,
and only on a few occasions did she observe an employee
with a Heritage Green or Heritage Village tag working at
Heritage Park. McClaren related that in-service training was
conducted for Heritage Park employees at Heritage Park by
Ken Sutherland, in-service coordinator at Heritage Park, as
well as infection control officer for Heritage Park.On January 5, 1995, by letter, Union Business Agent RonLucas requested that the Respondent recognize the Union as
the collective-bargaining representative of the employees in
the LPN unit and Service unit that it had represented at Fen-
ton Park. By letter dated January 11, 1995, the Respondent
refused to recognize the Union as its employees collective-
bargaining representative for the stated reason that the former
Fenton Park operation had been integrated with the Respond-
ent™s operations at the former Greenhurst facility, now called
Heritage Green, and the Heritage Retirement Campus, Herit-
age Village Health Care Center and Fenton Park, and re-
named Heritage Park Health Care Center (Heritage Park) as
to make a single facility bargaining unit no longer appro-
priate.After acquiring the assets of Fenton Park and Greenhurston January 1, 1995, the Respondent hired 31 LPNs, 63
CNAs, and 14 unit attendants from Fenton Park. No physical
therapy aides were hired from Fenton Park. The three facili-
ties are located within a 6-mile triangle with Heritage VillageVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00449Fmt 0610Sfmt 0610D:\NLRB\324.060APPS10PsN: APPS10
 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3At the time of the hearing Clark had resigned her position whichwas discontinued, with Donald Cutler, the Respondent™s president,
assuming these duties.4Also see Nephi Rubber Products Corp. v. NLRB, 976 F.2d 1361(10th Cir. 1992).on Route 60 in Gerry and Heritage Park on Route 60 inJamestown. Heritage Green is located 6 miles from each fa-
cilityThe Respondent™s witnesses testified that Gerry Homes,since its acquisition of the assets of Fenton Park and
Greenhurst sought to run a highly functionally integrated op-
eration with all departments and functions controlled by cor-
porate staff at Gerry Homes. Labor relations is administered
by the Gerry Homes™ personnel coordinator with identical
policies and procedures, including a common employee
handbook, and identical benefits for vacation, sick time, in-
surance benefits, and pension benefits for all employees.
Wages are established by department heads in conjunction
with the personnel departments in each facility with the wage
scales approved by the administrator and staffing levels are
determined by the administrators and Donald Cutler, the
president of the Respondent.Mary Lou Clark testified that she had been the admissionsadministrator and director of social work for nursing home
operations. As such she did all the preadmission workup for
all the facilities, used common advertising materials, iden-
tical forms, etc., and was responsible for assuring that all so-
cial workers were completing their work as required by New
York State.3John Price is in charge of all computer systems for GerryHomes, which is the same for all facilities and the Respond-
ent utilizes the same telephone and other systems in its oper-
ations. Mike Price is the Gerry Homes chief financial officer.
The Gerry Homes has an integrated financial system that ac-
counts for the finances of each home separately, as required
by New York State regulations. Kathy Fullum is the residen-
tial and systems quality coordinator and is responsible for
maintaining the quality of nursing services at all three facili-
ties as well as patient care requirements.Donald Cutler, the Respndent™s president, testified thatGerry homes uses the assigned/attached supervisor model of
management. Each employee has an assigned supervisor who
is responsible for his or her hiring and firing, rate of pay,
hours of work, and other terms and conditions of employ-
ment, and an attached supervisor who directs his or her work
and ensures that the work is performed up to the Gerry
Home™s standards. The corporate department heads are the
attached supervisors for the senior employees in their area of
control and are responsible for that level of work perform-
ance. Although the facilities are separately licensed pursuant
to New York law, the Respondent maintains that it has cen-
tralized all nursing, maintenance, social services, marketing,
systems, quality control, educational programs, human re-
sources, budgeting, finances, accounting, materials, and pay-
roll.An employee handbook is used at all the facilities andgoverns the terms and conditions of employment for all em-
ployees at the Gerry Homes. These policies and employee
benefits are the same for all employees including vacation,
sick leave, insurance benefits, and pension benefits. Gerry
Homes has also adopted a standardized wage plan.Regarding employee interchange, the Respondent assertsthat on January 1, 1995, it transferred 24 employees from itsHeritage Village facility to Heritage Park and HeritageGreen. Among those transferees were the management team
for Heritage Green and various supervisory personnel for
Heritage Park. Since the Respondent has owned Heritage
Park and Heritage Green, approximately 60 employees have
been permanately transferred between the facilities including
bargaining unit employees and management and corporate
staff. Temporary tranfers are effected on an as-needed basis.
The record evidence shows temporary transfers of 361 per-
sons between the Gerry Homes facilities. However, there is
little evidence of employee contact among the facilities in the
record.General employee orientation sessions are conducted atone facility for all new hires and each facility does its own
facility-specific orientation, thereafter. The Respondent has a
unified job posting system for the entire organization with all
nonentry level jobs posted at each facility. Gerry Homes
used a common offer letter for job applicants who could des-
ignate their choice of facility to work at and hiring is done
at all locations for all locations. The job designations and job
skills are identical at each of the Gerry Homes™ facilities.B. Analysis and ConclusionsAn employer, generally, succeeds to the collective-bargain-ing obligation of a predecessor if a majority of its employ-
ees, consisting of a ‚‚substantial and representative com-
plement,™™ in an appropriate bargaining unit are former em-
ployees of the predecessor and if the similarities between the
two operations manifest a ‚‚substantial continuity between
the enterprises.™™ Fall River Dyeing Corp. v. NLRB, 482 U.S.27, 41Œ43 (1987), citing, inter alia, NLRB v. Burns SecurityServices, 406 U.S. 272, 290 fn. 4 (1972). Also see TaskForce Security & Investigation, 312 NLRB 412 (1993).The Supreme Court in Fall River, supra at 43, summarizedthe factors relevant to determining continuity as follows:[W]hether the business of both employers is essentiallythe same; whether the employees of the new company
are doing the same jobs in the same working conditions
under the same supervisors; and whether the new entity
has the same production process, produces the same
products, and has basically the same body of customers.The Court further instructed that these characteristics of thesubstantial continuity factor were to be assessed primarily
from the perspective of the involved employees, that is,
whether ‚‚those employees who have been retained will ...

view their job situations as essentially unaltered.™™ Id.,
quoting Golden State Bottling Co. v. NLRB, 414 U.S. 168,184 (1973).4Further, although each factor must be analyzedseparately, they must not be viewed in isolation and ulti-
mately, it is the totality of the circumstances which is deter-minative. See Fall River, supra.Moreover, as recognized in NLRB v. Burns Security Serv-ices, supra, successorship may depend upon the continuedappropriateness of the bargaining unit. As stated by the Su-
preme Court in Burns, supra at 280:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00450Fmt 0610Sfmt 0610D:\NLRB\324.060APPS10PsN: APPS10
 451HERITAGE PARK HEALTH CARE CENTERIt would be a wholly different case if [the succes-sor™s] operational structures and practices [were so dif-
ferent that the existing] bargaining unit was no longer
an appropriate one.In construing this provision, the Board has held that in ‚‚allof the Board cases in which successorship was found are pre-
dicted on the finding that the predecessor™s bargaining unit
remained intact under the successor and continued to be an
appropriate unit.... A 
determination must therefore bemade as to the integrity of the [predecessor] bargaining unit
after the transfer .... 
Border Steel Rolling Mills, 204NLRB 814, 821 (1974). While the Board has held subse-
quent to Burns, supra, that employees acquired from a prede-cessor ‚‚themselves must constitute an appropriate unit,™™
Irwin Industries, 304 NLRB 78 (1991), the Board however,has also held that the Act does not require an evidently only,
ultimately or most appropriate unit, but only that it be at
least appropriate in nature. Vincent M. Ippolito, Inc., 313NLRB 715 (1994); Morand Bros. Beverage Co., 91 NLRB409 (1950).The General Counsel in his brief asserts:When Respondent acquired the former Fenton Parkfacility and, without interruption, commenced operating
that facility as Heritage Park, with a majority of its em-
ployees having been hired from among the former bar-
gaining unit employees at Fenton Park, Respondent be-
came a successor employer to Fenton Park. Respondent
does not dispute its status as a successor. Rather, Re-
spondent contends that it merged operations of Fenton
Park with Respondents™ other facilities and, thus, the
appropriate bargaining unit became a multi-facility unit
as to which a majority of the employees were not
former employers of Fenton Park.The General Counsel concedes however, that the successorbargaining obligation of the Respondent would not exist for
a unit other than the preexisting single-facility unit.However, the Respondent in its brief asserts that while theGeneral Counsel bases the Respondent™s violation of the
Acts on the ‚‚premise that the Gerry Homes is a successor
employer to the Bargaining Unit employees at the former
Fenton Park Nursing Home (Fenton Park),™™ the fact that
when the Respondent acquired the assets of Fenton Park and
hired, via direct application process, a majority of the em-
ployees in the Bargaining Units at the facility, this ‚‚does notfulfill the successorship test. The dispositive issue in the case
is whether the Bargaining Units remained appropriate after
the Gerry Homes™ acquisition of the assets of Fenton Park
and Greenhurst, another nursing home, on January 1, 1995.™™In the health care industry, the Board applies a rebuttablepresumption that single-facility units are appropriate. ManorHealth Care Corp., 285 NLRB 224 (1987). That presump-tion, however, may be rebutted by demonstrating ‚‚functional
integration so substantial as to negate the separate identity of
the single-facility unit. Sol™s, 272 NLRB 621 (1984). In de-termining whether the presumption has been rebutted, the
Board considers whether there is central control over daily
operations and labor relations, including the extent of local
autonomy; similarity of employee skills, functions, and work-
ing conditions; degree of employee interchange; common su-
pervision, distance between locations; and bargaining history.Passavant Retirement & Health Center, 313 NLRB 1216(1994); Sol™s, supra.The facts herein establish that Heritage Park is operated asa separate facility, as required by New York State law. Herit-
age Park has its own administrator, its own director of nurs-
ing, and a separate accounting system from the Respondent™s
other facilities. The fact that New York State law requires
this separation is irrelevant. However, the Respondent asserts
that the three facilities are functionally integrated and it did
produce some evidence of this. Specifically, Donald Cutler
as president of the Respondent has overall responsibility for
operation of all the Respondent™s facilities, including Herit-
age Park, there is a central environmental service director, a
common personnel director, and a common director admis-
sions who also coordinates social services at each facility.
Personnel policies are the same at all facilities as established
in a handbook in effect at all of the Respondent™s facilities.
There is also some common purchasing of supplies by theRespondent for its facilities. However, such evidence of
functional integration is far outweighed by the significant
independence possessed by management at Heritage Park.
Heritage Park has its own separate personnel department
which handles the hiring, firing, and disciplining of employ-
ees at the facility. Wages for employees are set by Heritage
Park department heads with the approval of the administrator
at Heritage Park. The administrator may set staffing levels at
the facility in conjunction with Cutler. See for example,
Manor Health Care, supra (whose administrators were re-sponsible for hiring and firing of employees as well as griev-
ance adjustment); cf. West Jersey Health Systems, 293 NLRB749 (1989). Notwithstanding testimony offered by the Re-
spondents™ witnesses concerning its ‚‚assigned/attached su-
pervisor model of management,™™ the doctrine of substance
over form shows significant independence possessed by man-
agement at the three facilities with regard to the day-to-day
operations with no commonality of day-to-day supervision
between the facilities. Contrast, Mercy Health Services, 311NLRB 367 (1993); Presbyterian/St. Lukes™ Medical Center,289 NLRB 249 (1989).The Respondent introduced evidence of employee transfersand asserts that such interchange further establishes that there
is not an appropriate single-facility unit, herein. However, a
review of this evidence shows that of the permanent transfers
most were actually hired with the specific intention that they
would work at Heritage Park or Heritage Green and were
merely trained at Heritage Village because acquisition of the
other two facilities had not yet become effective. Most of the
remainder of these permanent tranfers were managerial peo-
ple receiving promotions or new duties. Most temporary
transfers occurred during the first 6 months of the facility™s
operation when the facility was short staffed and involved
management personnel from Heritage Village who assisted in
the transition period when the Respondent took control of the
facility. Moreover, many of the early temporary transfers
were involved in the short lived ambassador program de-
signed to orient Heritage Village employees to the corporate
policies of the Respondent. Additionally, whenever employ-
ees of another of the Respondent™s facilities works at Herit-
age Park, Heritage Park is billed for their services by the
other facility but this may be due to the requirement by New
York State for each facility to maintain separate records.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00451Fmt 0610Sfmt 0610D:\NLRB\324.060APPS10PsN: APPS10
 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Even without reliance on bargaining history a single-facility unitmight be appropriate where other significant factors are present like
lack of significant interchange of employees between facilities, and
lack of separate supervision at the facilities on a day-to-day basis,
etc.From all of the above, I find and conclude that the Re-spondent has failed to meet it™s burden of showing that the
Fenton Park facility has been so integrated into the Respond-ents™ other facilities as to negate the separate identity of the
single-facility unit. The terms and conditions of employment
of Heritage Park™s employees are clearly controlled by Herit-
age Park management with broad guidelines established by
the Respondent, many of which are common to all nursing
homes under New York State law. There is little evidence
of employee contact among the facilities on a daily or even
weekly basis and I credit the General Counsel™s witness
McClaren as to the lack of substantial interchange of em-
ployees between the facilities. Her testimony was given in a
believable and forthright manner. Moreover, the Board con-
siders the degree of interchange and separate supervision of
particular importance in determining whether the presump-
tion of it™s single-facility unit has been rebutted. PassavantRetirement & Health Center, supra.The Respondent also asserts that the ‚‚Units Sought by theGeneral Counsel are Inappropriate as Such Units Increase
Unit Proliferation in a Health Care SettingŠa Result Inher-
ently Inappropriate Under Congress™ Antl-Proliferation Pol-
icy.™™ However, as above, the Respondent failed to rebut the
presumption that the unit sought is inappropriate in composi-
tion and scope under Congressional antiproliferation policy.Also there is no evidence herein of any potential adverseconsequences that would result from a labor dispute at a sin-
gle-facility unit so as to negate the finding of such a unit out
of concern for the disruption of health services for Respond-
ents™ residents. Children™s Hospital of San Francisco, 312NLRB 920 (1993). Moreover, the prior bargaining history at
the single facility, now known as Heritage Park, would jus-
tify a finding that a single-facility unit is appropriate, herein.
Children™s Hospital of San Francisco, supra.5In O™Brien Memorial, 308 NLRB 553 (1992), the Boardaffirmed the Regional Director™s Decision and Direction of
Election (Case 8ŒRCŒ14734) which stated in part:In Manor Healthcare Corp., supra, the Board madeclear that even where several facilities are physically
close together and operated under administrative cen-
tralization, with uniform policies for all employees, this
would not suffice to refute the single facility unit pre-
sumption in the health care field. Manor HealthcareCorp., supra and Mercywood Health Building, 287NLRB 1114, 1116 (1988), establish that there must [be]
substantial evidence of regular contact and interchange
between the employees of different facilities for a Peti-
tioner™s desire for a single-facility unit to be rejected.As in O™Brien Memorial, supra, I do not find this to be thecase in the instant matter. the substantial evidence of regular
contact and interchange between the employees of the dif-
ferent facilities, herein.Based on the foregoing and the record as a whole, I findthat the Respondent has failed to rebut the presumption thatthe single-facility unit sought by the Union is an appropriateunit.Having found that the Respondent has failed to rebut thepresumption favoring a single-facility unit and therefore the
appropriateness of the unit requested by the Union, l also
find that the Respondent is a successor employer. In the in-
stant case the record establishes that when the Respondent
acquired the former Fenton Park and, without interruption,
commenced operating the facility as Heritage Park, with a
majority of its employees having been hired from among the
former bargaining unit employees at Fenton Park, the Re-
spondent became a successor employer to Fenton Park.
NLRB v. Burns Security Services, supra. The business™ ofboth predecessor and successor employer is essentially the
same (nursing home); the employees of the successor em-
ployer are doing the same jobs in the same working condi-
tions under the same supervisors, and the successor and pred-
ecessor employers had substantially similar operations proc-
esses, and those employees who had been retained would un-
derstandably view there job situations as essentially unaltered
under these conditions. Fall River Dyeing Corp. v. NLRB,supra.Having found that the Respondent is a successor employerand that the bargaining units described in the amended com-
plaint are appropriate and continued to be so for purposes of
collective bargaining, the Respondent was thereby under an
obligation to continue to recognize and bargain with the
Union as the bargaining representative of the LPN unit and
Service unit at Heritage Park Health Center. Therefore, when
the Respondent failed and refused to recognize and bargain
with the Union subsequent to the Respondent™s letter of Jan-
uary 11, 1995, the Respondent engaged in conduct violative
of Section 8(a)(1) and (5) of the Act, Children™s Hospital ofSan Francisco, 312 NLRB 920, supra; Manor HealthcareCorp., supra.; Passevant Retirement & Health Center, supra.IV. THEEFFECTSOFTHEUNFAIRLABORPRACTICES
UPONCOMMERCE
The activities of the Respondent set forth in section III,above, found to constitute unfair labor practices occuring in
connection with the operations of the Respondent described
in section I, above, have a close, intimate, and substantial re-
lationship to trade, traffic, and commerce among the several
states and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow thereof.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, l shall recommend that it cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act.Having found that the Respondent has refused to meet andbargain with the Union violation of Section 8(a)(1) and (5)
of the Act with regard to the LPN Unit and the Service Unit,
it will be ordered to cease and desist therefrom and, on re-
quest, to bargain collectively in good faith with the Union
as the exclusive representative of all the employees in the ap-
propriate units, and in the event an understanding is reached,
to embody such understanding in a signed agreement. See
Winn-Dixie Stores, 243 NLRB 972 (1979). In addition, theRespondent shall maintain in effect the terms and conditionsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00452Fmt 0610Sfmt 0610D:\NLRB\324.060APPS10PsN: APPS10
 453HERITAGE PARK HEALTH CARE CENTER6See fn. 1, supra.of employment specified in the now-expired collective-bar-gaining agreement regarding the above appropriate bargain-
ing units unless and until the Respondent and the Union
agree otherwise, or until the parties bargain to a legitimate
impasse.Since the amended complaint does not allege any unilat-eral changes after the Respondent™s refusal to recognize and
bargain with the Union, the issue was not litigated, and no
unilateral change finding was made by me, and I therefore
provide no make-whole relief as part of this remedy. DaviesMedical Center, 303 NLRB 195 (1991).Because of the nature of the unfair labor practices foundherein, and in order to make effective the interdependent
guarantees of Section 7 of the Act, I recommend that the Re-
spondent be ordered to refrain from in any like or related
manner abridging any of the rights guaranteed employees by
Section 7 of the Act. The Respondent should also be re-
quired to post a customary notice.CONCLUSIONSOF
LAW1. Gerry Homes d/b/a Heritage Park Health Care Centeris and has been at all times material herein an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act, and a health care institution within the
meaning of Section 2(14) of the Act.2. Gerry Homes d/b/a Heritage Park Health Care Centeris a successor to Fenton Park Nursing Home.3. International Brotherhood of Teamsters Local UnionNo. 649, now known as Local Union No. 264 is a labor or-
ganization within the meaning of Section 2(5) of the Act.4. The following employees of the Respondent (the LPNunit) constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the
Act:All full-time and regular part-time licensed practicalnurses employed by the Respondent at its Heritage Park
facility located at 150 Prather Avenue, Jamestown, New
York, excluding all office clerical employees, profes-
sional employees, registered nurses, service and mainte-nance employees, housekeeping aides, laundry aides, di-etary employees, nursing assistants, social workers, ac-tivities director, dietitian, director of social work, in-
service director and all guards and supervisors as de-
fined in the Act.5. The following employees of the Respondent (the Serv-ice Unit) constitute a unit appropriate for the purposes of col-
lective bargaining within the meaning of Section 9(b) of the
Act:All full-time and regular part-time service employeesemployed by the Respondent at its 150 Prather Avenue,
Jamestown, New York location, including nursing as-
sistants and physical therapy and rehab aides; excluding
registered nurses, licenced practical nurses, dietary tech-
nicians, accredited records technicians, social workers,
activities director, dietitian, director of socilal work, in-
service director, office clerical employees, and other
professional or technical employees, guards and super-
visors as defined in the Act.6. At all times material, and since January 1, 1995, theUnion6has been, and is now, the exclusive bargaining rep-resentative of all the employees in the appropriate units set
forth above, for the purpose of collective bargaining within
the meaning of Section 9(a) of the Act.7. On January 11, 1995, by failing and refusing to bargaincollectively and in good faith with the Union as the exclusive
collective-bargaining representative of its employees in the
units found appropriate above, the Respondent violated Sec-
tion 8(a)(1) and (5) of the Act.8. The aforesaid unfair labor practices affects commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00453Fmt 0610Sfmt 0610D:\NLRB\324.060APPS10PsN: APPS10
